The opinion of the Court was prepared by
Weston C. J.
In Readfield v. Dresden, 12 Mass. R. 317, and in Harwich v. Hallowell, 14, Mass. R. 184, it was the opinion of the Court, that one town could not recover of another, expenses for the sujiport of a pauper, having his settlement in the defendant town, which had been incurred more than two years, next before the bringing of the action. The limitation in the statute, both of Massachusetts and Maine, is two years, after the cause of action has accrued. But in Uxbridge v. Seekonk, 10 Pick. 150, it was held, that the two years began to run from the delivery of the notice.
In this State however, it has been decided expressly, that no action can be maintained by one town against another, for the support of a pauper, until after the lapse of two months from notice given. Belmont v. Pittston, 3 Greenl. 453. Upon this construction, it may be contended, that the liability of a, town to refund such an expenditure might be extended indefinitely, by delaying to *386give the notice required by the statute. And such might be the result, but for another limitation in the same statute, which precludes a recovery for any expense incurred, more than three months before notice given. The statute clearly gives two years, within which to bring an action, from the time it accrues. This action was brought two months and an half before the expiration of the two years, commencing two months after notice, and as all the expense claimed, was incurred within three months next before notice, no part of it is in our judgment barred by the statute.

Judgment on the verdict.